Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 3 and 31-32 are the claims.
2.	Claim 1 is amended and new Claims 31-32 are added in the Response of 12/13/2021. The subject matter of new Claims 31-32 is germane to the elected and examined invention and are joined for examination.
3.	Claims 1, 3 and 31-32 are all the claims under examination.
4.	This Office Action contains new grounds for rejection in view of the amended claims. This Office Action is final.

Information Disclosure Statement
5.	The IDS of 12/13/2021 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Rejections
Claim Rejections - 35 USC § 103
6.	The rejection of Claims 1, 3, 
	Contrary to Applicants allegation, Igawa does teach a bispecific anti-CTLA4 x anti-CD3 BiTE™ for at least part of the method reagents used: the anti-mouse CTLA4/anti-mouse CD3 bispecific antibody (hUH02UL01/2C11-F760) which comprises the VH/VL sequences of SEQ ID NOS: 28/29 and 35/36 [0078, 0079, 0330, 0331, etc.,] of the instant claims. Igawa does not teach an anti-GPC3 (or DGSX or GTR2-2 or MXR7 or OCI-5 or SDYS or SGB or SGBS or SGBS1 or "Glypican 3") antibody much less a BiTE™ format with an anti-CD3 antibody.  Igawa does not teach the combination of hUH02UL01/2C11-F760 and gemcitabine (or "95058-81-4" or "2',2'-Difluorodeoxycytidine" or "2'-Deoxy-2',2'-difluorocytidine" or "dFdC").

7.	The rejection of Claims 1, 3, 
	The certified English translation of JP 2015-225236 submitted with the Response is found persuasive. The translation contains the same figure data for Figures 19 and 22 showing the synergistic or additive effects of the instant claimed combination therapies. Jishage does not teach or suggest hUH02UL01/2C11-F760, ("H0000" and "GPC3") or ("GL4" and "GPC3").

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
8.	The rejection of Claims 1 and 3 (and 31-32) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	a) Applicants allege that in amending the claims to recite the variable domains by SEQ ID NO for the VH/VL or humanized forms thereof for the first and second binding domains in addition to the elements incorporated from Claim 3 is sufficient to overcome the rejection.
	Response to Arguments
The method effect of improved, synergistic or additive effect(s) has not been shown to be achieved by the instant claimed reagents alone or in combination. The specification teaches the following for the bispecific (BiTE™) combination with gemcitabine (figure 19) or anti-GPC3/CD3 antibody (figure 22) combination that yields the additive outcome:

    PNG
    media_image1.png
    512
    631
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    512
    629
    media_image2.png
    Greyscale


The mCTLA4//mCD3 BiTE in both Figure 19 and 22 comprises: the bispecific antibody of interest for the anti-mouse CTLA4/anti-mouse CD3 bispecific antibody, namely, 
    PNG
    media_image3.png
    88
    1162
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    543
    776
    media_image4.png
    Greyscale

Applicants have not shown that anything less than the full length hUH02ULO1/2C11- F760 bispecific antibody in combination with gemcitabine would yield the additive therapeutic outcomes shown in Figure 19.
The anti-human GPC3/anti-mouse CD3 bispecific antibody is described in [0328]

    PNG
    media_image5.png
    499
    749
    media_image5.png
    Greyscale
The same bispecific antibody is taught in 20210261669 [0244]; 20190077872 (Table 1); and USPN 11124576 (throughout). The successful results achieved in the method combination of Figure 22 is not from using just any “anti-GPC3/CD3 antibody” as instantly claimed but is for only that of the structure for each of the binding arms in association with each of the heavy chains as described in the specification. 
It is well establish law that for written description to have been met, there is necessarily a structure/function correlation. See MPEP 2163. Applicants have not shown by a preponderance of the evidence that they were in possession for the full scope of the anti-CTLA x anti-CD3 BiTE™ full length antibodies claimed simply by VH/VL domains much less in synergistic/additive combination with gemcitabine or any anti-GPC3 x anti-CD3 antibody under the sun or known and yet to be discovered. The genus of all possible anti-GPC3 x anti-CD3 antibody is a wish to know. See MPEP 2163. 

    PNG
    media_image6.png
    394
    784
    media_image6.png
    Greyscale

The rejection is maintained.	


Scope of Enablement
9.	The rejection of Claims 1 and 3 (and 31-32) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained.
	Applicants allege the instant claims are adequately enabled because a skilled artisan would have been able to practice the instantly claimed method without undue experimentation. The specification provides a working example of the instantly claimed method, wherein the efficacy of a CTLAxCD3 bispecific antibody in combination with an antimetabolite, platinum compound, or immune checkpoint inhibitor is demonstrated in a colorectal or lung tumor-cell engrafted mouse model. Specification, pages 135-137 and Figures 19-21.
	Response to Arguments
	(A) The combination effect is to produce a synergistic or additive influence over any one of the reagents used alone. The terms “synergistic” and “additive” are in the specification in the context of the effects to be achieved. Applicants own admission on the record in the Response of 12/13/2021 on p. 6 is that “in vivo data presented in Fig. 19 and Fig. 22 of the specification demonstrates that the use of CTLA4xCD3 bispecific antibody in combination with gemcitabine or an anti-GPC3/CD3 bispecific, respectively, is unexpectedly beneficial in the treatment of cancer,…” An ordinary synonym for the term “unexpected” is “unpredictable” or “surprising” (see //www. thesaurus.com/browse/ unexpected). Accordingly, and if the results are unpredictable or unexpected, then the ordinary artisan could not perform the method absent the precise combination of elements used to obtain those unexpectedly beneficial effects, in vivo. 
The method effect of improved, synergistic or additive effect(s) has not been shown to be achieved by the instant claimed reagents alone or in combination in the specification. The specification teaches the following for the bispecific (BiTE™) combination with gemcitabine (figure 19) or anti-GPC3/CD3 antibody (figure 22) combination that yields the additive outcome:

    PNG
    media_image1.png
    512
    631
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    512
    629
    media_image2.png
    Greyscale


The mCTLA4//mCD3 BiTE in both Figure 19 and 22 comprises: the bispecific antibody of interest for the anti-mouse CTLA4/anti-mouse CD3 bispecific antibody, namely, (hUH02UL01/2C11- F760) [0278]; 
    PNG
    media_image3.png
    88
    1162
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    543
    776
    media_image4.png
    Greyscale

Applicants have not shown that anything less than the full length hUH02ULO1/2C11- F760 bispecific antibody in combination with gemcitabine would yield the additive therapeutic outcomes shown in Figure 19.
	The successful results achieved in the method combination of Figure 22 is not from using just any “anti-GPC3/CD3 antibody” as instantly claimed but is for only that of the structure for each of the binding arms in association with each of the heavy chains.
The anti-human GPC3/anti-mouse CD3 bispecific antibody is described in [0328]

    PNG
    media_image5.png
    499
    749
    media_image5.png
    Greyscale

	Applicants have not shown that anything less than the full length hUH02ULO1/2C11- F760 bispecific antibody in combination with the anti-hGPC3/anti-mCD3 of [0328] would yield the additive therapeutic outcomes shown in Figure 22.
	(B) De Corte et al (PTO 892 form) discuss the meaning of synergy from the patentability standpoint for synergistic mixtures and the legal analysis to consider from the evidence as presented by the Applicant. Importantly, De Corte considers where the existence of synergy is proven, it is probable the relationship is specific to certain doses or, more likely, to certain ratios of doses between the two (or more) substances. This is shown by the dosage amount and time wise administration of the instant claimed reagents in the murine cancer models in the figures of this application. None of these aspects for a dosage regimen are claimed in order to place Applicants in possession of the instant claimed method invention where synergy is the intended outcome. The ordinary artisan could reasonably conclude that an additive or synergistic effect could be achieved absent doses and/or ratios for which additive/synergistic effects have been demonstrated.
The art recognizes the unpredictability of biotheraputic combinations being synergistic. In determining a synergistic reaction, the ordinary artisan would take a single drug and distribute it into two containers, A and B, or combine different mixtures of A and B, e.g., 10A + 0B, 9A + 1B, 5A + 5B, 1A + 9B, 0A + 10B.
A/Ae + B/Be= Z where Z= 1 is additive, Z<1 is synergy and Z>1 is antagonism, where Ae and Be are equieffective doses of drug.
Dose response curves are rarely, if ever, linear except with ionizing radiation. Most dose response curves are hyperbolic and result from drug-receptor interactions, a binding phenonmenon. Thus the solution to this problem is drugs should be compared at equieffective doses, Ae and Be, by titrating the drug to endpoint. Any equivalent effectiveness may be used; but, 50%, the midpoint is most common. (Berenbaum Clin. Exp. Immunol. 28:1-18 (1977); PTO 892); Berenbaum Pharmacol. Rev. 41:93-141 (1989): PTO 892): and Tallarida “Drug Synergism and Dose Effect Analysis” Ed. Chapman & Hall (2000), pp. 1-71 (PTO 892)).
In fact, Applicants have not provided sufficient evidence showing that a reasonable number of BiTE™ comprising only the VH/VL domains in combination with gemcitabine or any generic anti-GPC3/anti-CD3 antibodies are an improvement. It is not shown that the instant claimed method is additive much less a synergistic in its effect in treating any cancer, in vivo, with claims of the instant scope and de minimus structures defined by the reagents used to produce those synergistic/additive effects and further in the absence of dosed administration.
The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	The provisional rejection of Claims 1 and 3 (and 31-32) on the ground of nonstatutory double patenting as being unpatentable over claims 10, 15, 17, 22 of copending Application No. 15/776,541 (reference application US20190077872) is maintained. The reference application is not afforded the safe harbor provision under 35 USC 121 where no continuity is shared with the instant application.
	The provisional rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference “541 claims an implied method of treating a cancer using a CTLA4 x CD3 bispecific antibody and further having an Fc region with decreased FcR gamma binding which reads on elements (1) and (2) of the instant method claims. 
Where the reference claims “an immunogenic composition” in element (b) of method Claim 10 and the specification does not even define the meaning for “an immunogenic composition”, the breadth and scope is infinite and could comprise either gemcitabine or an anti-GPC3/CD3 antibody. The reference specification does teach at [0250] An anti-human GPC3/anti-mouse CD3 bispecific antibody which is a combination of an anti-human GPC3 antibody and an anti-mouse CD3 antibody was produced. Heavy chain variable region H0000 (SEQ ID NO: 58) and light chain variable region GL4 (SEQ ID NO: 59) were used as the anti-human GPC3 arm variable regions. In that case, the constant regions used were heavy chain constant region mF18mN4 (SEQ ID NO: 60), which had been modified to decrease binding to Fcy receptors- and enable heterologous association of the two heavy chains, and light chain constant region mkl (SEQ ID NO: 57). Furthermore, heavy chain variable region 2C11VH (SEQ ID NO: 61) and light chain variable region 2C11VL (SEQ ID NO: 62) were used as the anti-mouse CD3 arm variable regions. In that case, the constant regions used were heavy chain constant region mF18mP4 (SEQ ID NO: 63), which had been modified to decrease binding to Fcy receptors and enable heterologous association of the two heavy chains, and light chain constant region mkl (SEQ ID NO: 57).  
This provisional nonstatutory double patenting rejection is maintained because no claims are found to be in condition for allowance in this application.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1, 3 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1, 3 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the first and second antibody variable regions are claimed as comprising both the VH and VL domains within the variable region as a whole for each of elements (1) and (2) in Claim 1. It is not clear if a humanized antibody variable region comprises the entirety of an antibody variable region or is intended for the specific VH/VL comprising the antibody variable region. 

Conclusion
12.	No claims are allowed.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643